 



EXHIBIT 10.1

FACTORY PREMISES AND QUARTERS LEASE AGREEMENT

Party A: Xin He Economic Development Company, Fu Yong Town, Bao An District,

               Shenzhen City;
               Xin He Village, No. 5 Villagers Team, No. 6 Villagers Team
Agents: Chen Huo Ming, Fan Jia Fu     Tel: 13509682933, 13808852255

Party B: Hypercom Electronics Manufacturing (Shenzhen) Co., Ltd.

     
Agents:
  Tel:

After friendly negotiation and under the principle of equality and mutual
benefits, Party A and Party B have reached the following agreement in respect of
the lease of factory premises and quarters:



1)   Lease address and area:

Party A agrees to lease to Party B the following denominations of the Xin Qing
Industrial Complex (district 2) situated at Xin He Village, Fu Hai Road (please
refer to the drawings for details):



  A)   Block A3 (4 floors) of the factory premises with an area of 6,800 sq. m.
approximately;     B)   Block B5 (5 floors) of quarters with an area of 1,420
sq. m. approximately     C)   Fifth floor of Block B2 quarters with an area of
800 sq. m. approximately

The total area of the factory premises and quarters is approximately 9,020 sq.
m. (the actual area shall be subject to the projected area of the buildings) and
the structure shall be framework.. The leased premises shall be for Party B’s
use.



2)   Contractual Period:

The contractual period for this agreement shall be six years, i.e. from
October 1, 2004 to September 30, 2010.



3)   Delivery of the factory premises for use and period of decoration:



(I)   The delivery date of the factory premises shall be the date on which the
decoration of the main structural body and of the internal/external walls have
been completed and the water, electricity (transformer),

 



--------------------------------------------------------------------------------



 



    doors and windows have been installed.   (II)   Date of delivery: The
factory premises and quarters shall be delivered on August 30 for use and the
period of decoration shall be one month (the decoration period shall be
rent-free)   (III)   Upon completion of the decoration work, Party A shall
notify Party B in writing, and if there is no response from Party B within five
days, it shall be deemed that the delivery is satisfactorily passed.   (IV)  
Commencement of rent: Rent shall commence to count with effect from October 1,
2004.



4)   The unit rental price of the factory premises and the amplitude of
increase:



(I)   The rental unit in respect of the factory premises and quarters shall be
Renminbi Twelve Dollars per square meter per month (Party B shall be responsible
for payment of rental tax, and management fee ).   (II)   Since the delivery
date of each block of factory premises and quarters, the rent shall remain
unchanged for the first five years and thereafter, be increased once every five
years and the amplitude of increase shall be 5%. If both parties renews the
contract upon the maturity, the rent shall be further increased by 5% every five
years.



5)   Terms of Payment:



(I)   Upon signing of this agreement, Party B shall pay Party A a deposit of
Renminbi Two Hundred Thousand Yuan, and upon satisfactory inspection of delivery
by Party A, Party B shall pay Party A the first monthly rent of RMB108240.  
(II)   The date of payment shall be before the 10th of every month. Payment by
Party B shall be settled in cash or by check. Party A shall issue the tax
invoices and Party B shall be responsible for payment of tax accordingly.
Overdue rent shall be subject to a penalty payment of 3% per day.



6)   Party A’s responsibilities:



(I)   Party A shall be responsible for the installation of a 315KVA transformer
(including a low voltage power distributing cabinet), and one water main meter,
one electricity main meter shall be installed in

2



--------------------------------------------------------------------------------



 



    the factory premises and quarter.   (II)   Party A shall be responsible for
the expenses for water supply equipment in the factory premises and quarter.  
(III)   Party A shall provide for one set of two-ton cargo lift for Party B’s
use. During the contractual period, Party B shall be responsible for the
maintenance/repair expenses and payment of relevant expenses.   (IV)   Party A
shall register the Contract with the house lease registration management
authority and obtain the lease registration certificate.   (V)   After the
expiry of the contractual period and under equality conditions, Party B shall
have the priority to renew this agreement and sign a new agreement.   (VI)  
Party A shall be responsible for building up surrounding walls and the
satisfactory compliance of fire prevention inspection of the premises.   (VII)  
In case of any of the following circumstances, Party B shall have the right to
terminate the Contract at any time and Party A shall return to Party B the
deposit RMB 200,000 already paid by Party B.



1)   Party A cannot hand over to Party B the decorated factory building and
quarters before October 1 2004.   2)   Party A is involved in any dispute over
the ownership of the factory building and the use right of the land under the
factory building, or Party A cannot legally lease the factory building for
industrial purposes.   3)   The factory building and quarters or related
facilities provided by Party A are damaged not because of Party B’s fault and
Party A cannot recover the damages within the acceptable time period (excluding
force majeure).   4)   Party A cannot provide Building Project Completion
Acceptance Report.



7)   Party B’s responsibilities:



(I)   Party B shall effect on-time payment of rent, water/electricity charges,
cleaning expenses, etc. to relevant authorities.   (II)   Party B shall maintain
Party A’s property and the public equipment in good order. Party B shall be
responsible for management of public security with Party A’s assistance. If
there is damage to the property caused by Party B, Party B shall be responsible
for the repair.   (III)   Party B shall be responsible for the compensation if
there is damage

3



--------------------------------------------------------------------------------



 



    to the building structure due to the improper use by Party B.   (IV)   Party
B shall not sublet the factory premises or quarters to a third party or other
organization and shall not alter the original structure of the factory premises.
If alteration is required for production, , Party B shall seek consent from
Party A, provided that the general structure of the building remain intact. If
Party B deliberately makes alteration, thereby causing problems to the structure
of the factory premises, Party B shall assume all the responsibility and bear
all the expenses incurred.   (V)   Party B shall strictly comply with the
relevant fire prevention regulations of the state, and shall carry out the
production safety work for fire prevention and electricity consumption. In case
of disasters caused by Party B, all responsibility and economic losses shall be
borne by Party B.   (VI)   Party B shall carry out production and discharge of
sewage in accordance with the standards set up by the local environmental
protection bureau to which Party B shall pay a sewage fee.   (VII)   Party B
shall be responsible to pay the rental tax and management fee within the lease
period.   (VIII)   Party B shall effect on-time payment of salary to the
employees in accordance with the requirements of the Labor Ordinance. If payment
of rent and salary be delayed for more than two months, Party A shall be
entitled to notify the Labor Management Department to carry out inspection of
wages and to stop the delivery of goods from the factory until the employers’
salaries and rent have been fully paid.   (IX)   If Party B withdraws from this
agreement during the term of this Agreement, all the remaining rent, whether or
not Party B continues to rent the premise, shall be paid, and the deposit shall
not be refunded.   (X)   Party B shall be responsible for building the security
room and the main door.   (XI)   Party B shall pay a monthly management fee of
RMB1800 to the Management Office.



8)   Other terms and conditions:



(I)   Upon the expiry of this agreement and under equal conditions, Party

4



--------------------------------------------------------------------------------



 



    B shall have the priority to renew the agreement. If Party B does not
continue to rent the factory premises, two months’ notice shall be served to
Party A in advance. The fixture inside the factory premises invested by Party B
shall belong to Party A, and Party B shall in accordance with Party A’s
requirement repair damaged facilities inside or outside the premises, but
excluding natural losses and wearing. Upon the satisfaction inspection thereof
by Party A, formalities for terminating this agreement shall be arranged, and
the deposit of RMB 200,000 shall be returned to Party B.   (II)   Under the
equal conditions, the recycling of Party B’s industrial waste shall be managed
by Party A.



9)   If during the contractual period of this agreement any one of the following
circumstances happens, this agreement shall be automatically terminated:



(I)   Occurrence of force majeure or accidents which prevent the performance of
this agreement.   (II)   Dismantlement of the leased premises due to
repossession of land by the government.



10)   All matters not accounted for herein may be incorporated by negotiation of
both parties. After signing this agreement, neither party herein shall be in
breach and both parties are required to abide thereby.



11)   This agreement is executed in quadruplicate with Party A and Party B
holding one copy each which shall have equal legal effect. This agreement shall
become effective upon signing by the representative of both parties herein.

Party A:

Xin He Village Economic Development Company, Fu Yong Town, Bao An District,

Shenzhen City
(Xin He Village, No. 5 Villagers Team, No. 6 Villagers Team)
                         (seal affixed)
Representative: (signature affixed)

Party B:

5



--------------------------------------------------------------------------------



 



Hypercom Electronics Manufacturing (Shenzhen) Co., Ltd.

Representative: (signature affixed)

Date: September 1, 2004

6